705 S.E.2d 744 (2011)
STATE of North Carolina
v.
John Durham BRIGMAN.
No. 470P10.
Supreme Court of North Carolina.
February 3, 2011.
O. Chut, for Brigman, John Durham.
Joseph Finarelli, Assistant Attorney General, for State of N.C.
Kristy M. Newton, District Attorney, for State.


*745 ORDER

Upon consideration of the petition filed on the 26th of October 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."